UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 000-28275 PFSweb, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2837058 (State of Incorporation) (I.R.S. Employer I.D. No.) 505 Millennium Drive, Allen, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)881-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ SmallerReportingCompany ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No x At May 6, 2016 there were 18,679,354 shares of registrant’s common stock outstanding. PFSWEB, INC. AND SUBSIDIARIES Form 10-Q March 31, 2016 INDEX PART I. FINANCIAL INFORMATION Page Number Item1. Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2016 (Unaudited) and December 31, 2015 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosure 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 PARTI. FINANCIAL INFORMATION ITEM1. Financial Statements PFSweb, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) March 31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $558 and $600 at March 31, 2016 and December31, 2015, respectively Inventories, net of reserves of $599 and $739 at March 31, 2016 and December31, 2015, respectively Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net IDENTIFIABLE INTANGIBLES, net GOODWILL OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt and capital lease obligations $ $ Trade accounts payable Deferred revenue Performance-based contingent payments Accrued expenses Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, less current portion DEFERRED REVENUE DEFERRED RENT OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred stock, $1.00 par value; 1,000,000 shares authorized; none issued or outstanding — — Common stock, $0.001 par value; 35,000,000 shares authorized; 18,345,243 and 18,136,218 shares issued at March 31, 2016 and December31, 2015, respectively; and 18,311,776 and 18,102,751 outstanding at March 31, 2016 and December31, 2015, respectively 18 18 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Treasury stock at cost, 33,467 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PFSWEB, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) ThreeMonthsEnded March 31, REVENUES: Service fee revenue $ $ Product revenue, net Pass-through revenue Total revenues COSTS OF REVENUES: Cost of service fee revenue Cost of product revenue Cost of pass-through revenue Total costs of revenues Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES, including stock based compensation expense of $766 and $804 in the three months ended March 31, 2016 and 2015, respectively Income (loss) from operations ) INTEREST EXPENSE, net Loss from operations before income taxes ) ) INCOME TAX EXPENSE NET LOSS $ ) $ ) NET LOSS PER SHARE: Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic Diluted COMPREHENSIVE LOSS: Net loss $ ) $ ) Foreign currency translation adjustment ) TOTAL COMPREHENSIVE LOSS $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 PFSweb, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt issuance costs 36 — Gain on sale of fixed assets — 20 Provision for doubtful accounts ) 11 Provision for excess and obsolete inventory 24 1 Deferred income taxes 34 50 Stock-based compensation expense Non-cash compensation expense — 44 Change in performance-based contingent payments ) — Changes in operating assets and liabilities: Restricted cash — 1 Accounts receivable Inventories Prepaid expenses, other receivables and other assets Deferred rent ) ) Accounts payable, deferred revenue, accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock Decrease in restricted cash 51 Payments on performance-based contingent payments ) — Payments on capital lease obligations ) ) Proceeds from debt, net Borrowings on revolver — Payments on revolver ) — Net cash provided by financing activities EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Property and equipment acquired under long-term debt and capital leases $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 PFSweb, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements 1. OVERVIEW AND BASIS OF PRESENTATION PFSweb, Inc. and its direct and indirect subsidiaries are collectively referred to as the “Company”; “Supplies Distributors” refers to Supplies Distributors, Inc. and its subsidiaries; “Retail Connect” refers to PFSweb Retail Connect, Inc.; “REV” collectively refers to REV Solutions, Inc. and REVTECH Solutions India Private Limited; “LAL” refers to LiveAreaLabs, Inc.; “Moda” refers to Moda Superbe Limited; “CrossView” refers to CrossView, Inc.; and “PFSweb” refers to PFSweb, Inc. and its subsidiaries, excluding Supplies Distributors and Retail Connect. PFSweb Overview PFSweb is a global provider of omni-channel commerce solutions, including a broad range of technology, infrastructure and professional services, to major brand name companies and others seeking to optimize their supply chain and to enhance their online and traditional business channels and initiatives in the United States, Canada, and Europe. PFSweb’s service offerings include website design, creation and integration, digital agency and marketing, eCommerce technologies, order management, customer care, logistics and fulfillment, financial management and professional consulting. Supplies Distributors Overview Supplies Distributors and PFSweb operate under distributor agreements with Ricoh Company Limited and Ricoh USA, Inc., a strategic business unit within the Ricoh Family Group of Companies, (collectively hereafter referred to as “Ricoh”), under which Supplies Distributors acts as a distributor of various Ricoh products. The majority of Supplies Distributors’ revenue is generated by its sale of product purchased from Ricoh. Supplies Distributors has obtained financing to fund certain working capital requirements for the sale of primarily Ricoh products. Pursuant to the transaction management services agreements between PFSweb and Supplies Distributors, PFSweb provides to Supplies Distributors transaction management and fulfillment services, such as managed web hosting and maintenance, procurement support, web-enabled customer contact center services, customer relationship management, financial services including billing and collection services, information management, and international distribution services. Supplies Distributors does not have its own sales force and relies upon Ricoh’s sales force and product demand generation activities for its sale of Ricoh products. Supplies Distributors sells its products in the United States, Canada and Europe. Supplies Distributors also maintains agreements with certain additional clients where it operates as an agent for the resale of product between the client and the customer, and records product revenue net of cost of product revenue as a component of service fee revenue.PFSweb also provides various transaction management services to Supplies Distributors under these arrangements.
